DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
  
 Claim Objections
 Claim 1 objected to because “the first shell for form a triangular handle chamber” in line 3 should be changed to --the first shell to form a triangular handle chamber-- in order to correct the typographical error.  
Appropriate correction is required.
 
Drawings
 The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “triangular handle chamber” (claim 1 line 3) must be shown or the feature(s) canceled from the claim(s) (the handle chamber shown in the drawings, e.g. Fig. 1, does not appear to be “triangular” in shape).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
 
Claim Rejections - 35 USC § 103
 In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

 The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-3, 5-7 and 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Huang (US 2022/0233397)  in view of Wersland (US 2020/0069510) and Johnson (US 2020/0281334).
Regarding claim 1, Huang discloses (Fig. 15-23) a percussive massage gun (see Fig. 15, Abstract) comprising: 
a first shell (top shell 10 and window 25); 
a second shell (comprising bottom shell 10 and housing 20) secured to the first shell to form a handle chamber (chamber formed by housing 20 and bottom portion of bottom shell 10 connecting to housing 20), a head chamber (chamber formed by connection of left portion of shells), and a components chamber (chamber formed by connection of middle and right portion of shells) between the handle and the head chamber (see Fig. 15); 
a plurality of rechargeable batteries (battery pack 21 includes a plurality of rechargeable batteries) disposed in the handle chamber (disposed in housing 20 of the handle chamber) and electrically connected together (connected in series or in parallel, see paragraph [0076]); 
an electric motor (motor 4) disposed in the components chamber (see Fig. 15 and 22); 
a cam (cam 5) disposed on a motor shaft (see Fig. 22) of the electric motor and including a main body (bottom disc portion) and an eccentric, cylindrical rod extending out of the main body (see eccentric rod in Fig. 1); 
a linkage (connecting rod 50) disposed in the components chamber (see Fig. 22) and including a first hole and a second hole (first and second holes are the holes that the bearings 52,53 are disposed within); a first bearing (52) disposed on the eccentric, cylindrical rod and further inserted in the second hole of the linkage (see Fig. 3); a second bearing (53) disposed in the first hole of the linkage and being smaller than the first bearing (see Fig. 1 for size difference); 
a bearing seat (annular collar connecting to second end of linkage shown in Fig. 22) disposed in a joining portion of the components chamber and the head chamber; 
a bearing sleeve (ring 26) disposed in the head chamber; a reciprocating sleeve (sliding shaft 51) engaged with the second bearing and passing through the bearing seat to put on the bearing sleeve (see Fig. 22);
an on/off switch (switch 24 which has power on/off function, see paragraph [0072]), the on/off switch disposed on an outer surface of the components chamber (disposed on outer surface of bottom portion of bottom shell 10, which is part of the handle housing as described above); and a controller (circuit board 11) disposed in the components chamber (shown in Fig. 3) and wherein the controller is adjacent to the on/off switch (controller is housed within housing 10 and therefore is disposed adjacent to the on/of switch because the switch 24 is housed on housing 10, shown in Fig. 22) and electrically connected to the electric motor, the rechargeable batteries, and the on/off switch (paragraph [0066]). 
Huang does not disclose the second shell is secured to the first shell to form a triangular handle chamber and a ball-shaped components chamber. However, Wersland teaches (Fig. 14-23) a percussion device comprising the second shell is secured to the first shell (first and second shells are the left and right shells of housing 101 shown in Fig. 19) to form a triangular handle chamber (paragraph [0124]) and a components chamber (formed by circular portions of 213 and 101) that is ball-shaped (see shape in Fig. 15)

    PNG
    media_image1.png
    806
    576
    media_image1.png
    Greyscale

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the shape of the handle chamber of Huang to be triangular, as taught by Wersland, for the purpose of allowing for gripping the handle in a variety of positions allow for use on device at variety of angles and positions (paragraph [0123] Wersland), and to modify the component chamber of Huang to be ball-shaped, as taught by Wersalnd, for the purpose of allowing for angular adjustment of the massage head (paragraph [0133] Wersland).
Modified Huang discloses a plurality of rechargeable batteries in series with one another and situated in a plurality of parts of the handle housing (see Fig. 22 and paragraph [0076] Huang), but does not disclose the plurality of rechargeable batteries include three rechargeable batteries that are disposed in three parts of the handle chamber respectively and electrically connected together. However, absent evidence of criticality, choosing to use specifically three batteries as opposed to a plurality of batteries is considered merely a design consideration, and would therefore be obvious to one of ordinary skill in the art.
In an effort to expedite prosecution for this matter, Johnson teaches (Fig. 10-11) a handle housing (housing of cane shown in Fig. 10-11 and described in paragraph [0052]) comprising  three rechargeable (paragraph [0038] states the batteries are rechargeable) batteries (1050, paragraph [0052] recites three batteries used) that are disposed in three parts of the handle chamber respectively (each battery is positioned in a portion of the handle housing and therefore each positioned in a “part” of the handle chamber) and electrically connected together (paragraph [0052]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the plurality of rechargeable batteries of modified Huang to specifically be three batteries, as taught by Johnson, for the purpose of providing sufficient power for operating the electronic components of the device, as well to provide sources of backup power (as opposed to just one or two batteries).
Regarding claim 2, modified Huang discloses the parts of the handle chamber are curved (handle chamber, being the curved handle segments of the triangular housing of Werland, are curved, shown in Fig. 14-16, therefore the parts of the handle chamber, which batteries are contained have innate curvature to them and therefore are curved).
Regarding claim 3, modified Huang discloses a charging socket (charging interface 6) electrically connected to the rechargeable batteries (paragraph [0079] Huang), but the charging socket is positioned on the handle portion and not the components chamber. However, outside evidence of criticality, it has been held that rearrangement of parts is an obvious matter of design choice, and therefore would be obvious to one of ordinary skill in the art to position the charging socket at the components chamber as opposed to the handle portion (see In re Japikse, 181 F.2d 1019, 86 USPQ 70 (CCPA 1950) and In re Kuhle, 526 F.2d 553, 188 USPQ 7).
Regarding claim 5, modified Huang discloses the components chamber comprises a flange (base portion of motor holder 401 of Huang) configured to secure the electric mototr to the second shlel (see Fig. 15 and parqagrph [0070]).
Regarding claim 6, modified Huang discloses shock absorving member (rubber rings 402) sandwiched by the electric motor and flange (see paragraph [0070] and Fig. 15-16).
Regarding claim 7, modified Huang discloses the rechargeable batteries are electrically connected together in series (see paragraph [0076] of Huang, as well as Fig. 11 of Johnson).
Regarding claim 9, modified Huang discloses a plurality of limit bars (posts motor holder 401, see Fig. 15) in the component chamber and spaced from two sides of the linkage (spaced from at least two sides of linkage 50, see Fig. 15).

    PNG
    media_image2.png
    523
    327
    media_image2.png
    Greyscale

  
Claims  4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Huang (US 2022/0233397) in view of Wersland (US 2020/0069510) and Johnson (US 2020/0281334), and further in view of Haddock DiCarlo (US 11,129,767).
Regarding claim 4, modified Huang discloses a charging socket, but does not disclose the charging socket is USB Type-C.
However, Haddock-DiCarlo teaches (Fig. 1A-1D) a massaging device comprising a charging port (119) in the form of a USB-C connection (Col. 4 lines 38-45). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the charging socket of modified Huang to be a USB-C socket, as taught by Haddock-DiCarlo, for the purpose of providing a suitable connection for charging the power source (Col. 4 lines 38-45 Haddock DiCarlo).
  
Claim 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Huang (US 2022/0233397) in view of Wersland (US 2020/0069510) and Johnson (US 2020/0281334), and further in view of Adams (US 10,875,110).
Regarding claim 8, modified Huang discloses the first and second shells are secured together (See Fig. 16 and paragraph [0071]), but does not disclose the shells are threadingly secured together. 
However, Adams teaches (Fig. 1) a tool having two housing shells (24A and 24B) that are threadingly secured (e.g. via screws, Col. 2 lines 25-32).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the first and second shells to be threadingly secured together, as taught by Adams, for the purpose of providing for a secure reversible connection for the shells, so that the components stored within can be securely retained.
 
 Conclusion
 The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Cheng (US 2020/0276079) discloses a percussion massage device having the same linkage assembly as claimed and a USB charging port.
Chaudhry (GB 2539264) discloses a device having the same handle shape as shown in the drawings.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW R MOON whose telephone number is (571)272-2554. The examiner can normally be reached Monday-Thursday 7:30am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Justine Yu can be reached on 571-272-4835. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MATTHEW R MOON/Examiner, Art Unit 3785                                                                                                                                                                                                        
/JUSTINE R YU/Supervisory Patent Examiner, Art Unit 3785